Case 2:19-cv-10104-RGK-AFM Document 86 Filed 07/23/21 Page 1 of 1 Page ID #:3710



    1
    2                                       DENIED BY ORDER OF THE COURT
    3
    4
    5
    6
    7
                                  UNITED STATES DISTRICT COURT
    8
                                 CENTRAL DISTRICT OF CALIFORNIA
    9
   10 NAZILA NEMAN, an individual; and               Case No. 2:19-cv-10104-RGK (AFMx)
      BIJAN NEMAN, an individual;
   11
                   Plaintiffs,                       [PROPOSED] ORDER RE
   12                                                DEFENDANT STATE FARM
             v.                                      GENERAL INSURANCE
   13                                                COMPANY’S EX PARTE
      STATE FARM GENERAL                             APPLICATION FOR AN ORDER
   14 INSURANCE COMPANY, an Illinois                 CONTINUING THE TRIAL DATE BY
      corporation; and DOES 1 through 20,            FOUR WEEKS TO SEPTEMBER 7,
   15 inclusive,                                     2021
   16                      Defendants.
   17
   18
   19           Having considered State Farm General Insurance Company’s Ex Parte
   20 Application for an Order Continuing the Trial Date by Four Weeks to September 7,
   21 2021, and good cause appearing therefor, it is hereby ORDERED that:
   22           The trial date is continued from August 10, 2021, to September 7, 2021, at 9:00
   23 a.m. [or______________________________].             The ex parte application is denied.
   24           IT IS SO ORDERED.
   25
              July 23
   26 Dated: _______________, 2021              ________________________________
                                                HONORABLE R. GARY KLAUSNER
   27                                           UNITED STATES DISTRICT JUDGE
   28

        LEGAL\53454272\1
